CaS€ 1-17-43007-€88 DOC 46 Filed 12/19/18 Entered`lZ/lQ/J_S 16219:08

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

ANGELA C()VE Chapter 13
Case No. 17-43007-ESS
Debtor
______________________________ X

APPLICATION TO AMEND THE ORDER

I~IONORABLE BLIZABETH S STONG
UNITED STATES BANKRUPTCY JUDGE

Edward J. Waters, an attorney With E. Waters & Associates, P.C., attorneys for Debtor
Angela Cove (hereinafter the “Debtor”) respectfully applies to the Court for an Order amending
the Couit’s prior Order dated November 30, 2018 granting Debtor’s Application for Approving
Loan Moditication (Docket No. 45} to reflect the correct amount for the Chapter 13 Trustee
Marianne DeRosa to release to Caliber Home Loan to bring the loan current. The attorney states
the following in support of its application:

On Noveinber 30, 2018, Honorable Elizabeth S Strong signed an order directing “that the
Chapter 13 Trustee Marianne DeRosa (the “Trustee”) shall disburse funds in the amount of
312,314.44 (equivalent to $2,l 35.74 x 6 months under the Modlt':cation Agreement) by check
payable to Caliber l~lome Loan Services, Inc., Attn: Loss Mitigation Modil'ication, 13801 Wireless
Way, Oklahoma City, OK 73 l 34, delivered by regular mail.” (Docl<et No. 45),

On Deceinber 19, 2018, the counsel for Caliber Home Loans advised that the amount
needed to bring the loan current through and including 12/01/2018 is 38,542.96 ($2,l35.74 x 4
months 2 $8_.542.96). (Email frorn Caliber Horne Loans’ Counsel is Enciosed With this
Appiication).

WHEREFORE, the undersigned respectfully requests the Court to amend the prior

()rder dated November 30, 2018 to reflect the correct amount l"or the Chapter 13 Trustee to

CaS€ 1-17-43007-688 DOC 46 Filed 12/19/18 Entered 12/19/18 16219:08

release to Caliber Honie Loan to bring the loan current, and for such further relief as this Court

deems just

Date: December 19, 2018

/s/ Edward .i. Waters

 

Edward J. Waters, Esq.

E. Waters & Associates, P.C.
Allorn€y.s‘jor Deblor

39 Pond View Lane

New Canaan, C'l`06840

Tel.: 914-364-8471
ejwaters@gmail.coin

CaS€ 1-17-43007-€88 DOC 46 Filed 12/19/18 Entered 12/19/18 16219:08

rashmi@pitchayanlaw.com

 

w ~
From: Carrie Altenburg <CAltenburg@cohnroth.Corn>
Sent: Wednesday, Decernber t9, 2018 10:52 Al\/|
To: rashml@pitchayan|aw.com
Cc: 'l\|athan l<aufman'; ’Cathy Wi|son'; Ban|<ruptcy
Suhject: RE: Ange|a Cove - Chapter ?3 Case No. 17- 43007-!§$5 - Proposed Amended Order

COVE, SR
l_oan No.: 9804254598
Case No.: 17-4300'/`-ess

Hl Rashmi. Good morning. f have been advised by Ca|iber that the amount needed to bring this loan current
through and including 12/01/2018 ls $8,542.96 ($2,135.74 x 4 months = $8,542.96). Than|<s.

Carrie Altenburg

Bankruptcy Para_legal

Colm 86 Roth, LLC

100 East Old Cou_ntry Road
Mineola, New York 1 1501

Phone: 516-747-3030

Ernajl: caltenburg@cohnrotli.com

From: rashmi@pitchayan|aw.com [mai|to:rashmi@pltchayanlaw.corn}

Sent: Tuesdav, December 18, 2018 11:3O Al\/l

To: Suzanne Caba <SCaba@cohnroth.com>

Cc: ‘Nathan Kaufman' <nathanl<@ehlBrndr.corn>; 'Cathy Wl|son‘ <cathvvv@chl3mdr.com>; Carrie A[tenburg
<CA|tenburg@cohnroth.com>

Subject: FW: Angela Cove - Chapter 13 Case No. 17- 43007-ESS - Proposed Amended Order

Good l\/lornlng,

Louis Greco Was handling this matter. Cou|d you please advise us regarding the emai| correspondence below?

 

Thanl<s.
Rashmi.
Rashrni Attri, Esq.

Pitchayan & Associates, P.C.
72~30 Broadway ~ 3rd Floor
.lacl<son Heights, New York 11372
Phone: 718-478-9272
rashmi@pitchayanlaw.com

 

CaS€ 1-17-43007-€88 DOC 46 Filed 12/19/18 Entered 12/19/18 16219208

UNITE]) STATES BANKRUPTCY COURT
EAS'I`ERN DISTRICT ()F NEW YORK
-- --x
IN RE: Chapter 13
Case No. 17~43007

 

ANGELA C()VE

Debtor(s)
_____________________________________________________ x

PROPOSED AMENDED ORDER GRANTING DEBTOR’S
APPLICATION FOR APPROVING LOAN MODIFICATION

Upon the motion of the above Debtor, Angela Cove (tlie “Debtor”), by notice of
presentment dated October 22, 20i 8, seeking an Order to Approve Loan Modification between
Debtor and Creditor Caliber I~lome Loan; and, after due and sufficient notice, good cause having
been shown and no adverse interest being represented, it is hereby

ORDERED, that the Motion is granted, and Debtor may enter into the Loan Modification
With Caliber Home Loan attached as Exhibit A hereto (the “Modification Agreernent”); and it is
further

ORDEREI), that the Chapter 13 Trustee Marianne DeRosa (the “'l`rustee”) shall disburse
funds in the amount of $8,542.96 ($2,135.74 x 4 months = $8,542.96) by check payable to Caliber
l-Iome Loan Services, lnc., Attn: Loss Mitigation Modification, 13801 Wireless Way, Ol<lahoma
City, OK 73134, delivered by regular mail; and it is further

ORDERED, that the Trustee shall not make any further payments on account of pre-
petition arrearage on the claim filed by U.S. Bank Trust, N.A., as Trustee for LSF9 l\/Iaster
l’articipation Trust c/o Caliber Home Loans, Inc. on October 3, 2017 in the total amount of

$442,340.52, reflected as Claim No. 7 on the PACER Claims Register.

CaS€ 1-17-43007-688 DOC 46 Filed 12/19/18 Entered 12/19/18 16219:08

DATED:

 

HONORABLE ELlZABETI-I S. STONG,
U.S. BANKRUPTCY JUDGE

